DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "external power electrical system" in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (U.S. PGPub 2008/0092747, previously cited) in view of Falke et al. (U.S. PGPub 2015/0168320) and Daugherty (U.S. Patent 4,503,757, cited in IDS).
Claim 16: Yoakim discloses a method for heating a liquid using a mobile liquid tank, the method comprising: providing a liquid (water) to be heated in a tank body (4), the tank body comprising a first heating element (80) and a second heating element (81), wherein the first heating element is configured to be connectable to an external power source of low voltage (i.e. mains voltage, 110Vor 220V AC - see paragraphs 44 and 47) and the second heating element is configured to be connectable, separately from the first heating element, to a mobile power source (50) of extra-low voltage (e.g. 12 or 24 VDC- paragraph 46); heating the liquid in the tank body to a predetermined temperature by the first heating element powered by the external power source of high voltage (paragraph 44); maintaining the temperature of the heated liquid substantially constant (e.g. within 1 or 2 degrees) by the first heating element when external power is supplied to the first heating element (paragraph 45) and maintaining the temperature of the heated liquid substantially constant by the second heating element powered by the 
The connectors of Yoakim are not necessarily “plugs” per se. However, plug connectors in the form of solderless connections are known in the prior art (e.g. Falke et al., paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical connectors as “plugs” such as solderless joints, for example in order to have more conveniently and reversibly connected the wires of the internal circuits.
The mobile liquid tank comprises the tank body (4) as cited above, but is not necessarily part of a system having at least one configuration selected from groups (i)-(iii) as claimed. However, Daugherty teaches a beverage system having a tank body (12) and is part of a system wherein: (i) the mobile liquid tank (12) comprises a lid (29) configured for reversibly covering or closing the tank body (column 2, lines 45-48), and at least one electrical connector (top ends of heating elements 20) protrudes from the lid (see Figs. 5-6).
Regarding (ii), the mobile liquid tank of Yoakim further comprises a housing (dotted outline in Fig. 1) attached to the tank body (4), and the housing of the mobile liquid tank comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The housing is not necessarily configured to releasably attach to the tank body (or conversely the tank body is not releasably attached to the housing). However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).

In any of the above cases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank body of Yoakim as taught by Daugherty since it allows for cleaning and maintenance of the tank body (Daugherty - column 5, lines 4-14).
Claim 18: Referring to Yoakim, the method further comprises securing the mobile liquid tank in a tank receiving device (housing) in a removable manner (as taught by Daugherty), the tank receiving device comprising an external power electrical system (61) for electrically connecting the first heating element to the external power source of low voltage.
Claim 19: Referring to Yoakim, controlling regulation of the first heating element and the second heating element by the control unit comprises: controlling and operating, by the control unit, the first heating element for heating up the liquid in the tank body automatically when the first heating element is connected to the external power source (paragraph 45); and controlling and operating, by the control unit, the second heating element for taking over from the first heating element the heating of liquid in the tank body automatically when the first heating element is no longer connected to the external power source (paragraph 46).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim, Falke et al., and Daugherty as applied to claim 16 above, and further in view of Bunn (U.S. PGPub 2008/0041233).
Yoakim, Falke et al., and Daugherty teach a method substantially as claimed except wherein the sensor comprises a first temperature sensor and a second temperature sensor extending a shorter length than the first temperature sensor into the tank body, wherein measuring the temperature data comprises using the first temperature sensor to measure a high liquid level temperature and using the second temperature sensor to measure a low liquid level temperature. However, Bunn teaches a use of a similar .

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim in view of Bunn and Daugherty.
Claim 20: Yoakim discloses a method for heating a liquid using a mobile liquid tank, the method comprising: providing a liquid (water) to be heated in a tank body (4), the tank body comprising a first heating element (80) and a second heating element (81), wherein the first heating element is configured to be connectable to an external power source of low voltage (i.e. mains voltage, 110Vor 220V AC - see paragraphs 44 and 47) and the second heating element is configured to be connectable, separately from the first heating element, to a mobile power source (50) of extra-low voltage (e.g. 12 or 24 VDC- paragraph 46); heating the liquid in the tank body to a predetermined temperature by the first heating element powered by the external power source of high voltage (paragraph 44); maintaining the temperature of the heated liquid substantially constant (e.g. within 1 or 2 degrees) by the first heating element when external power is supplied to the first heating element (paragraph 45) and maintaining the temperature of the heated liquid substantially constant by the second heating element powered by the mobile power source of extra-low voltage when external power is no longer supplied by the external power source of high voltage (paragraph 46); measuring temperature data using a temperature control sensor (90) in the tank body; receiving the temperature data from the temperature control sensor on a control unit (91) connected to the sensor; and controlling regulation of the first heating element and the second heating element by the control unit using the temperature data from the temperature control sensor as temperature input (paragraphs 45-46).

The mobile liquid tank comprises the tank body (4) as cited above, but is not necessarily part of a system having at least one configuration selected from groups (i)-(iii) as claimed. However, Daugherty teaches a beverage system having a tank body (12) and is part of a system wherein: (i) the mobile liquid tank (12) comprises a lid (29) configured for reversibly covering or closing the tank body (column 2, lines 45-48), and at least one electrical connector (top ends of heating elements 20) protrudes from the lid (see Figs. 5-6).
Regarding (ii), the mobile liquid tank of Yoakim further comprises a housing (dotted outline in Fig. 1) attached to the tank body (4), and the housing of the mobile liquid tank comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The housing is not necessarily configured to releasably attach to the tank body (or conversely the tank body is not releasably attached to the housing). However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).
Similarly, regarding (iii) the system of Yoakim further comprises a tank receiving device (a.k.a. the housing) configured to receive the mobile liquid tank (tank body 4), wherein the tank receiving device comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The tank is not received in a removable manner. However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).
In any of the above cases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank body of Yoakim as taught by 
Claim 21: Referring to Bunn, the measuring of the temperature data comprises using the first temperature sensor to measure a high liquid level temperature and using the second temperature sensor to measure a low liquid level temperature (paragraph 74 and Fig. 7).
Claim 22: Referring to Yoakim and Daugherty (e.g. with respect to configuration iii discussed above), the method further comprises securing the mobile liquid tank (4) in the tank receiving device (housing) in a removable manner, the tank receiving device (housing) comprising an external power electrical system (61) for electrically connecting the first heating element to the external power source of low voltage.
Claim 23: Referring to Yoakim, the controlling of the regulation of the first heating element and the second heating element by the control unit comprises: controlling and operating, by the control unit, the first heating element for heating up the liquid in the tank body automatically when the first heating element is connected to the external power source; and controlling and operating, by the control unit, the second heating element for taking over from the first heating element the heating of liquid in the tank body automatically when the first heating element is no longer connected to the external power source (paragraphs 44-46).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 14-16, and 19 of U.S. Patent No. 10,334,980 in view of Yoakim, Falke et al., and Daugherty.
Claim 16: The claims of the ‘980 patent differ from claim 16 of the instant application in that 1) the power sources are not necessarily of “low voltage” and “extra-low voltage” (noting Applicant’s definitions in paragraph 24 of the instant application), 2) the temperature of the heated liquid is not necessarily maintained “substantially constant” (noting Applicant’s definition in paragraph 24 of the instant application), and 3) the first heating element and the second heating element are not connected to separate electrical connectors protruding from at least one external wall of the tank body, the separate electrical connectors are configured for connectability to external electrical connectors and are plugs spatially arranged in parallel. However, Yoakim teaches a similar mobile liquid tank wherein 1) the mobile 
The connectors are not necessarily “plugs” per se. However, plug connectors in the form of solderless connections are known in the prior art (e.g. Falke et al., paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical connectors as “plugs” such as solderless joints, for example in order to have more conveniently and reversibly connected the wires of the internal circuits.
‘980 does teach a lid for selectively covering the tank body (claim 15), but the claimed liquid tank is not necessarily part of a system having at least one configuration selected from groups (i)-(iii) as claimed. However, Daugherty teaches a beverage system having a tank body (12) and is part of a system wherein: (i) the mobile liquid tank (12) comprises a lid (29) configured for reversibly covering or closing the tank body (column 2, lines 45-48), and at least one electrical connector (top ends of heating elements 20) protrudes from the lid (see Figs. 5-6).
Regarding (ii), the mobile liquid tank of ‘980 further comprises a control unit, a mobile power source, and at least one external electrical connectors (main power supply connector - e.g. claim 10). Yoakim further comprises a housing (dotted outline in Fig. 1) attached to the tank body (4), and the housing of the mobile liquid tank comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The housing is not necessarily releasably attach to the tank body (or conversely the tank body is not releasably attached to the housing). However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).
Similarly, regarding (iii) the system of Yoakim further comprises a tank receiving device (a.k.a. the housing) configured to receive the mobile liquid tank (tank body 4), wherein the tank receiving device comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The tank is not received in a removable manner. However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).
In any of the above cases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank body of Yoakim as taught by Daugherty since it allows for cleaning and maintenance of the tank body (Daugherty - column 5, lines 4-14).
Claim 18: Yoakim, further teaches securing the mobile liquid tank in a tank receiving device (7) in a removable manner (paragraph 43), the tank receiving device comprising an external power electrical system for electrically connecting the first heating element to the external power source of low voltage (the base 7 and lead 70 act at least as an equivalent structure for performing the function of electrically connecting the first heating element to the external power source of low voltage via power supply lead 70). Such would have been obvious for allowing mobility of the system and convenient charging/powering of the system.
Claim 19: Claim 19 is further anticipated by claim 10 of ‘980.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the claims of ‘980,  Yoakim, Falke et al., and Daugherty as applied to claim 16 above, and further in view of Bunn (U.S. PGPub 2008/0041233).
Bunn teaches a use of a similar device wherein the sensor (90) comprises a first temperature sensor and a second temperature sensor extending a shorter length than the first temperature sensor into the tank body, wherein measuring the temperature data comprises using the first temperature sensor to measure a high liquid level temperature and using the second temperature sensor to measure a low liquid .
Claims 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 14-16, and 19 of U.S. Patent No. 10,334,980 in view of Yoakim, Bunn, and Daugherty.
Claim 20: The claims of the ‘980 patent differ from claim 20 of the instant application in that 1) the power sources are not necessarily of “low voltage” and “extra-low voltage” (noting Applicant’s definitions in paragraph 24 of the instant application), 2) the temperature of the heated liquid is not necessarily maintained “substantially constant” (noting Applicant’s definition in paragraph 24 of the instant application), and 3) temperature data is not measured using a first temperature control sensor in the tank body and a second temperature control sensor in the tank body, wherein the first temperature control sensor is longer than the second temperature control sensor. However, Yoakim teaches a similar mobile liquid tank wherein 1) the mobile and external power sources are of “low voltage” and “extra-low voltage”, respectively (paragraphs 44, 46, and 47) and 2) the temperature of the heated liquid is maintained “substantially constant” (paragraphs 45-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed invention of ‘980 as taught by Yoakim, for example 1) since the taught voltages are common values for “external” (i.e. mains) voltage and mobile power (e.g. batteries) and 2) in order to have tightly controlled the desired brewing or beverage temperature.
Bunn further teaches a use of a similar device wherein the sensor (90) comprises a first temperature control sensor and a second temperature control sensor wherein the first temperature control sensor is longer than the second temperature control sensor (paragraph 74 and Fig. 7). It would have been obvious to have used this type of sensor in order to have allowed a more comprehensive or precise temperature measurement of the liquid.
‘980 does teach a lid for selectively covering the tank body (claim 15), but claimed liquid tank is not necessarily part of a system having at least one configuration selected from groups (i)-(iii) as claimed. However, Daugherty teaches a beverage system having a tank body (12) and is part of a system wherein: (i) the mobile liquid tank (12) comprises a lid (29) configured for reversibly covering or closing the tank 
Regarding (ii), the mobile liquid tank of ‘980 further comprises a control unit, a mobile power source, and at least one external electrical connectors (main power supply connector - e.g. claim 10). Yoakim further comprises a housing (dotted outline in Fig. 1) attached to the tank body (4), and the housing of the mobile liquid tank comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The housing is not necessarily configured to releasably attach to the tank body (or conversely the tank body is not releasably attached to the housing). However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).
Similarly, regarding (iii) the system of Yoakim further comprises a tank receiving device (a.k.a. the housing) configured to receive the mobile liquid tank (tank body 4), wherein the tank receiving device comprises the control unit (C/91), the mobile power source (50), and at least one of the external electrical connectors (wires as cited above). The tank is not received in a removable manner. However, Daugherty teaches that the tank body (12) is releasably attached to the housing (8 - e.g. column 5, lines 25-27).
In any of the above cases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank body of Yoakim as taught by Daugherty since it allows for cleaning and maintenance of the tank body (Daugherty - column 5, lines 4-14).
Claim 21: Referring to Bunn, the measuring of the temperature data comprises using the first temperature sensor to measure a high liquid level temperature and using the second temperature sensor to measure a low liquid level temperature (paragraph 74 and Fig. 7).
Claim 22: Referring to Yoakim and Daugherty (e.g. with respect to configuration iii discussed above), the method further comprises securing the mobile liquid tank (4) in the tank receiving device (housing) in a removable manner, the tank receiving device (housing) comprising an external power electrical system (61) for electrically connecting the first heating element to the external power source of low voltage.
Claim 23: Claim 23 is substantially anticipated by claim 19 of ‘980.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Applicant essentially argues the following (italicized):
In contrast to the claimed invention, the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined the cited references to arrive at the present claims.
In this regard, contrary to the claimed invention, the tank body 4 of Yoakim is disclosed as being integrated in a beverage machine that can be operated selectively either in state of connection to the mains either in a stand-alone state. Further in this regard, the tank body 4 of Yoakim is schematically disclosed in the middle of the beverage machine. Moreover, the heater is linked at the bottom, whereas the pump enters the tank from the top with insulating material all around (see para. [0041], [0044] and [0049] as well as Fig. 1 of Yoakim).
Thus, Yoakim teaches an integral tank fully contained (internal) in the machine. This structure is appropriate for the configuration of Yoakim as the docking for supplying the electric for preheating the water in the tank is at the bottom of the machine itself (para. [0042-46] of Yoakim). In Yoakim, the preheating is powered via the machine. The modification proposed by the Patent Office would not be beneficial in the machine of Yoakim and is rather driven by hindsight of the pending claims.
Consequently, Yoakim contains no suggestion that the tank body 4 can be part of a system having at least one configuration selected from the group consisting of: (i) the mobile liquid tank comprises a lid configured for reversibly covering or closing the tank body, and at least one of the separate electrical connectors protrude from the lid; (ii) the mobile liquid tank further comprises a housing that is configured to releasably attach to the tank body, the housing of the mobile liquid tank comprises the control unit, the mobile power source, and at least one of the external electrical connectors; and (iii) the system further comprises a tank receiving device configured to receive the mobile liquid tank in a removable manner, wherein the tank receiving device comprises the control unit, the mobile power source, and at least one of the external electrical connectors.
The Patent Office attempts to remedy these deficiencies of Yoakim by citing Daugherty for the alleged disclosure of removability of its hot water reservoir. The Patent Office alleges that it would have been obvious to the skilled artisan to modify the tank body of Yoakim as taught by Daugherty. See Office Action, pages 6-7.
However, this proposed modification to Yoakim would at least require improper substantial reconstruction. See Plas-Pak Industries, Inc. v. Sulzer Mixpac AG 1, Appeal 2013-007786, Inter Partes Reexamination No. 95/001,656 (PTAB 2014) (obviousness rejection improper where proposed modification “requires substantial reconstruction and affects the principle of operation of the disclosed apparatus” of the primary reference).
It is noted that the various configurations (i)-(iii) of the claimed invention essentially describe variations on the idea of making the tank removable from the housing of the machine and/or providing the tank with a removable lid. While Fig. 1 of Yoakim schematically shows the tank body 4 as being integrated in the middle of the beverage machine, Yoakim offers no particular reason why the tank 4 could not be removable from the housing and thus does not teach away from such a modification. Daugherty in turn teaches a water tank which has a lid and is removable from the housing of the machine for the purpose of cleaning and/or maintenance as cited in the previous rejection. It is unclear how the fact that “preheating is powered via the machine [of Yoakim]” would somehow preclude the separate and independent feature of removability of the tank from the housing for cleaning or maintenance purposes. This motivation is also provided directly by the prior art reference itself and thus cannot be considered based on impermissible hindsight.
Applicant’s only argument against modification in view of Daugherty is that it would require “improper substantial reconstruction”. However, it is unclear what substantial reconstruction would be necessary, or how any modification to Yoakim in view of Daugherty would affect the principle of operation of Yoakim. The tank body 4 of Yoakim, for example, is connected to other parts of the housing via a number of electrical and plumbing connections (e.g. wires for heaters 80/81 and pipe 40). However, Daugherty has similar electrical and plumbing connections and teaches that these connections may be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726